In the
    United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-3728
STEVEN MILLER JOHNSON,
                                             Plaintiff-Appellant,
                                v.

JENNIFER K. BARCZAK, ET AL.,
                                          Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
             No. 02-C-403—Thomas J. Curran, Judge.
                          ____________
     SUBMITTED JUNE 25, 2003Œ—DECIDED AUGUST 1, 2003
                      ____________


    Before BAUER, COFFEY, and EVANS, Circuit Judges.
  PER CURIAM. Steven Johnson filed this pro se suit un-
der 42 U.S.C. § 1983, alleging that several Wisconsin De-
partment of Corrections officials deprived him of his
constitutionally guaranteed right of access to the courts.
The district court granted summary judgment to the
defendants, and we affirm.



Œ
   After an examination of the briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal
is submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
2                                             No. 02-3728

  Even construing all facts and drawing all reasonable
inferences in Johnson’s favor, as we are required to do
when reviewing a grant of summary judgment, see Hamm
v. Weyauwega Milk Prods., Inc., 332 F.3d 1058, 1061-62
(7th Cir. 2003), Johnson’s evidence is sparse. He was
transferred to the Oneida County Jail for six months;
unhappy with the law library there, he requested but
was denied a prison transfer. Johnson then sought to
obtain disbursement forms to purchase copies of legal
materials from another library. But prison regulations
require an inmate to provide the reason for his request
to avoid unnecessary paperwork, and because he never
did so, he never received the forms. Johnson contends
that his placement at Oneida and the defendants’ refusal
to send the disbursement forms “has hindered and is
presently hindering plaintiff [sic] efforts to pursue
postconviction relief.” He specifically avers that while
at Oneida he needed legal materials to assist him
in obtaining appointed counsel, in researching claims of
ineffective assistance of counsel, and in challenging the
denial of his motion to withdraw his guilty plea,
but at summary judgment he provided no information
about how his progress on these efforts was hindered.
  We review the district court’s decision de novo, see id.,
but here the district court thoroughly analyzed Johnson’s
claims and correctly granted summary judgment to the
defendants. The district court noted that prisoners have
a right to “adequate, effective and meaningful” access to
the courts under Bounds v. Smith, 430 U.S. 817 (1977),
but explained that Lewis v. Casey, 518 U.S. 343 (1996),
requires that a person claiming denial of access must
prove that he suffered an actual injury by showing that
unjustified acts or conditions hindered his ability to pur-
sue a nonfrivolous legal claim. See also Christopher v.
Harbury, 536 U.S. 403, 415 (2002) (reiterating that hin-
drance of frivolous claim does not result in actual injury
No. 02-3728                                                 3

and thus cannot give rise to claim for denial of access to the
courts). The documents Johnson submitted in response
to the defendants’ motion for summary judgment show
that the Wisconsin Court of Appeals had granted his
request for an extension of time to file a notice of intent
to pursue postconviction relief and had forwarded his
request for appointment of counsel to the Office of the
State Public Defender. After examining these documents
the district court determined that they provided no basis
to conclude that the issues he sought to raise in the state
courts were nonfrivolous. We concur; without a showing
“that the defendants prevented him from pursuing a
nonfrivolous legal action,” a prisoner cannot prove a con-
stitutional violation. Tarpley v. Allen County, Indiana, 312
F.3d 895, 899 (7th Cir. 2002).
  On appeal Johnson does not contend that the district
court misread his summary judgment evidence or over-
looked a nonfrivolous claim for postconviction relief; he
instead states without elucidation that the defendants’
actions caused a “delay in filing of” motions and a “gap
in his criminal appeal procedure.” By this Johnson appar-
ently means—as clarified in his reply brief—that “his
appeal process [was] delayed over a year.” But a delay
becomes an injury only if it results in “actual substantial
prejudice to specific litigation.” Gentry v. Duckworth, 65
F.3d 555, 559 (7th Cir. 1995). The documents Johnson
submitted demonstrate that his claims are proceeding
without any impact from the alleged delay. Thus John-
son still has no evidence showing the existence of such
prejudice and his claim was properly rejected. Accordingly,
the judgment of the district court is AFFIRMED and
Johnson’s motion to supplement his reply brief is DENIED.
4                                        No. 02-3728

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—8-1-03